Citation Nr: 0532858	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a higher evaluation for the residuals of 
lumbar spine injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to January 
1990, and from December 1990 to October 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified before the undersigned Veterans Law 
Judge in January 2003, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2005) and who participated in this decision.

This case was before the Board previously, in July 2003, when 
it was remanded for further development, including that 
consistent with the Veterans Claims Assistance Act of 2000.  
The case has returned for appellate consideration.

The veteran has claimed entitlement to service connection for 
an upper back disability, as secondary to the service-
connected lower back disability.  In addition, the medical 
evidence reflects that the veteran is suffering from 
depression that may be the result of her service-connected 
fibromyalgia.  These claims are not properly before the Board 
at the present time and they are not inextricably intertwined 
with the issue on appeal.  Therefore, these matters are 
referred to the RO for the appropriate action.


FINDING OF FACT

The service connected residuals of lumbar spine injury are 
manifested by limited and painful lumbosacral spine motion 
with moderate spasm in the paraspinous muscles; and x-ray 
evidence consistent with mild degenerative changes; absent 
neurological findings, and absent a diagnosis of 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
the residuals of lumbar spine injury, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (prior to 2003); Diagnostic Codes 5235 
through 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, VCAA notification was 
provided in August 2000, prior to the initial AOJ decision, 
but it was found to be insufficient and, as a result, this 
case was remanded, as above noted, in July 2003 in part to 
provide this notification.  Review of the record shows that 
the RO did issue a VCAA letter in August 2003, following the 
July 2003 remand, and again, in March 2004.  However, these 
letters did not contain notification that the veteran should 
provide "any evidence" in her possession pertaining to her 
claim, i.e., the 4th element.  In February 2005, the RO 
provided the veteran with a letter including notice of this 
4th element.  In addition, the VA fully notified the veteran 
of what was required to substantiate her claim in the May 
2002 statement of the case (SOC) and May 2005 supplemental 
statement of the case (SSOC).  The May 2005 SSOC furthermore 
contained notification of the changes that had been effected 
in the criteria governing the evaluation of disabilities of 
the spine.  Moreover, as noted above, the veteran's claim was 
remanded in July 2003 for further development, including that 
required by VCAA.  Together, the VCAA letters, SOC and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, the service 
department, Social Security Administration (SSA), and other 
federal agencies.  She was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for her, but was further advised that it 
was ultimately her responsibility to send medical treatment 
records from any private physicians.  Moreover, it was 
requested that she submit any evidence in her possession.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 124-30 (2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Following the July 2003 remand, the RO requested 
that the veteran identify any and all VA and non-VA health 
care providers who treated her for her lower back disability.  
The veteran identified her healthcare providers in June and 
December 2004.  The RO obtained identified VA and private 
treatment records, but did not obtain some of the private 
treatment records.  However, in the present case, the Board 
finds it is not necessary to again remand to obtain these 
records.  The Board notes that private records are primarily 
described as involving physical therapy and acupuncture, 
rather than records of clinical treatment.  It is doubtful 
that records from an acupuncturist would provide any clinical 
information, which would correspond to the diagnostic 
criteria under VA's Schedule for Rating Disabilities.  The 
Board notes that a VA examination report, dated in March 2005 
is of record, and is more recent that those records 
identified by the veteran.  In addition, VA treatment records 
are present in the claims file, dated as recently as March 
2005.  Because the missing records are not likely to contain 
evidence that is either more clinically probative or more 
recent than the VA treatment records and VA examination 
report, the Board finds it is not necessary to obtain them.

In addition, VA informed the veteran in a letter of November 
2004 regarding the medical evidence that it had been unable 
to obtain.  She was further informed in the SOC and SSOC of 
the evidence in VA's possession.  The letter of November 2004 
and other VCAA notifications have informed the veteran that 
it is ultimately her responsibility to ensure that VA 
receives pertinent evidence.  As the evidence identified by 
the veteran and not obtained by VA is either not pertinent to 
the current claim, or the veteran has been placed on notice 
that attempts to obtain this evidence have failed, the Board 
finds that VA has fully complied with its duty to assist and 
further development would needlessly delay adjudication of 
this claim.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for her lower back disability in October 2001 
and March 2005.  These examinations noted accurate medical 
histories, detailed findings on examination, and the 
appropriate diagnoses and opinions on the severity of the 
service-connected disability.  The VA examiner of March 2005 
clearly indicated that he had reviewed the medical history in 
the claims file in preparation of his report.  The examiners 
also provided opinions regarding additional functional loss 
due to periods of symptomatic exacerbation.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Based on these findings, the Board concludes that 
these examinations are adequate for rating purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).  

As noted above, the Board remanded this case in July 2003.  
The AOJ was instructed to request private medical records 
identified by the veteran and obtain the appropriate VA 
compensation examination.  As described above, the AOJ has 
fully complied with the Board's remand instructions and this 
remand does not present any basis for further development.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In light of the foregoing, and as the veteran has identified 
no other records concerning her lower back, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


II.  Increased Evaluation

In statements and testimony, the veteran testified that she 
experiences greater limitation of motion in her lower back, 
including limitation based on painful movement, than has been 
recognized in the evaluation assigned her lower back 
disability.  In addition, she avers that she experiences 
frequent muscle spasms and shooting type pains such that she 
cannot sit for more than 10 to 15 minutes, has difficulty 
bending over to put on her socks, and that she is restricted 
in performing routine acts.  She testified that she has a 
hard time walking for more than 25 minutes and that stairs 
present difficulty.  She reported that she must relax or lay 
down during work, 3 to 4 times a day.  She indicated that 
weather causes flare-ups of pain, which restrict forward 
flexion.

The RO granted service connection for the residuals of lumbar 
spine injury in an April 1997 rating decision.  A 10 percent 
evaluation was assigned, effective November 1, 1996.  In 
December 1997, this evaluation was increased to 20 percent, 
effective November 1, 1996.  This evaluation has been 
confirmed and continued to the present.

VA and non-VA treatment records, dated in 1999 through 2004 
reflect complaints of and treatment for a lower back 
disability, including physical therapy and massage therapy.  
In particular, treatment records show increasing back pain in 
August 2000 and January 2001, when the examiner diagnosed 
fibromyalgia and fibromyalgia with back pain secondary to 
prescribed physical therapy.  Physical therapy records 
reflect difficulty in improvement due to a diagnosis of 
degenerative disc disease, but the diagnosis is reflected as 
per the veteran's report rather than by review of clinical 
records.  Significant tender points were noted in the upper 
and lower extremity regions, particularly in the mid lumbar 
region of L3-L5, which the physician felt were secondary to 
degenerative joint disease.  Assessments were made of 
fibromyalgia and musculoskeletal disorder with underlying 
pain secondary to degenerative joint disease of the lumbar 
spine, and osteoarthritis tightness and discomfort secondary 
to fibromyalgia.  In March 2001, she was found to exhibit 
thoracic outlet syndrome signs with diminished radial pulse.  
In April 2001, degenerative joint disease in the lumbosacral 
spine was diagnosed, and she was found to exhibit paraspinal 
weakness, which again rendered slow progress.  In May 2001, 
the veteran was noted to complain of radicular symptoms in 
the left lower extremity and beginning in the right lower 
extremity.  She was observed to be very tender on the right 
side of the lumbosacral spine.  In June 2001, following 
further treatment, she reported that her lower back pain had 
much improved.  In July 2001 she reported falling, and was 
observed to exhibit left sided weakness in the lower 
extremities.  In May 2002, she was found to be improving in 
lumbosacral spine range of motion.  In February 2003, she 
reported complaints of pain in her lower back, and decreased 
lumbar movement and pain particularly on extension and left 
sided bending.  In December 2003, she was in a motor vehicle 
accident, and was rear-ended.  She complained of pain and 
stiffness in her lower back and was assessed with lumbar 
strain secondary to the motor vehicle accident, worsened by 
chronic fibromyalgia.  In January 2004, she was assessed with 
probable lumbar strain.  In August 2004, she was evaluated 
for thoracic outlet syndrome.  The examiner found her to 
exhibit strength measured at 4 of 4 throughout upper and 
lower extremities.  She did exhibit slight left sided 
weakness, which the examiner noted occurred inconsistently 
but was not any more than a right-handed person would have.  

An October 2001 VA examination shows complaints of increased 
lower back pain, worse in the morning and at bedtime.  She 
reported that she could do whatever activities she wished but 
her movement was painful.  In addition, she noted that three 
to four times per month, the pain extended down into her 
lower left extremity with tingling and increased back 
discomfort.  She reported missing approximately three to four 
days of work in the past year to make appointments for 
treatment for her lower back disability.

The examiner objectively observed the veteran to exhibit 
various points of acute tenderness over her upper and lower 
back typical of fibromyalgia syndrome.  Range of lumbar spine 
motion was measured at 80 degrees forward flexion, 25 degrees 
extension, 20 degrees lateral bending, bilaterally, and 45 
degrees rotation, bilaterally.  The examiner noted no 
findings of numbness, weakness, or atrophy of upper or lower 
extremities.  Straight leg raising was to 80 degrees on the 
left, at which point the veteran experienced a pulling 
sensation in her left buttocks and lower back.  Deep tendon 
reflexes were 2+ and symmetrical.  The examiner assessed 
worsened lumbosacral pain but found insufficient evidence to 
conclude that the pain radiating down her left arm was 
secondary to the lower back pain.  Rather, the examiner 
stated the left sided neurogenic thoracic outlet syndrome may 
be secondary to the fibromyalgia, based on basic 
biomechanical principles.  The examiner noted that the claims 
file had been reviewed.

In March 2005, the veteran again underwent VA examination.  
She reported constant lower back pain, described as a usually 
heavy aching feeling with occasional sharp pain flare-ups 
extending to her buttocks, more on the left than the right.  
She reported that she can only work two to three hours per 
day due to her back flare-ups, but that she could perform the 
activities of daily living.  Flare-ups are caused by 
prolonged sitting and at random times and cause additional 
limitation of motion to 30 degrees flexion and 20 degrees 
extension with stabbing pains on any attempt to move past 
these degrees of motion.  Side bending and rotation are not 
affected.  Pain disrupts her sleep, and she fatigues easily 
and experiences intermittent weakness.  She reported using a 
lumbar pillow but no back brace.  She reported no 
incapacitating episodes.

The examiner objectively observed the veteran would walk 
keeping her spine stiff and straight, and to take short steps 
as if jarring would aggravate the pain.  The examiner found 
the veteran to exhibit loss of lumbar lordosis, moderate 
spasm of paraspinous muscles in the lumbar area, and 
tenderness to touch of the lumbosacral spine.  Range of 
motion in the lumbar spine was found to measure 65 degrees 
forward flexion, 30 degrees extension, and 30 degrees lateral 
bending and rotation, bilaterally.  Upon repetitive motion, 
movements were slow, stiff, and guarded.  Pain was observed 
to be sharp at 20 degrees extension.  Range of motion was not 
further limited on other ranges with repetitive use.  
Slowness of movement, mild stiffness, and mild fatigue was 
also observed, due to guarding against pain.  No 
incoordination was exhibited.  The examiner noted no 
numbness, weakness, or atrophy in the lower extremities.  
Strength measured 4 of 5.  Deep tendon reflexes were 2+ and 
symmetrical in knees and ankles.  Straight leg raising was 
negative to 85 degrees, bilaterally.  No new clinical tests 
were requested.  Rather, the examiner, noting that the claims 
file had been reviewed, reported that X-rays had been taken 
in August 2004, and reflected findings of mild loss of disc 
height at L3-L4 and L4-L5 with osteophytes on L1-L2, L2-L3, 
and L3-L4.  The examiner noted that these findings were 
consistent with mild degenerative changes.  The examiner 
diagnosed lumbar degenerative disease with chronic strain.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations governing the evaluation of back disabilities 
changed during the pendency of the veteran's claim.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  A determination on 
the retroactive effects of the new regulations in this case 
is not required as the evidence does not support a higher 
evaluation for the veteran's back disability when applying 
either the old or new rating criteria.

Under the regulations in effect at the time the veteran filed 
her claim, 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
pertains to lumbosacral strain, afforded a 20 percent 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Diagnostic Code 5292, which contemplated limitation of lumbar 
spine motion, afforded a 20 percent evaluation for limitation 
of motion that is moderate, and 40 percent for limitation of 
motion that is severe.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, afforded a 20 percent evaluation for moderate 
symptomatology and recurring attacks, a 40 percent evaluation 
for severe symptomatology of recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 
26, 2003), and 5293 (prior to September 23, 2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under [38 C.F.R.] 
§  4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2005).

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In the present case, in determining the disability 
evaluation, VA must acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and explain the reasons and 
bases used to support its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran and her representative have argued that the 
veteran's condition should be viewed as one involving 
intervertebral disc syndrome.  However, in the present case, 
the Board finds that the medical evidence does not support 
such a conclusion.  First, while private medical records, as 
above noted, mention a diagnosis of degenerative disc 
disease, the records in which this is mentioned are of a 
private health care provider from which the veteran received 
physical therapy.  In addition, the entry points out that the 
diagnosis is by the veteran's report rather than based on 
independent clinical evidence.  Moreover, the Board notes 
that the October 2001 VA examination report contained the 
opinion that the medical evidence was then insufficient to 
conclude that the radiating pain of which the veteran 
complained was the result of the service connected lower back 
disability.  The examiner instead opined that it may be 
secondary to fibromyalgia-for which the veteran is 
separately service-connected and receiving a 40 percent 
disability evaluation.  Similarly, the March 2005 VA 
examination report does not reflect any findings or diagnoses 
of any neurological disability as a component of the service-
connected lumbosacral spine disability, including 
intervertebral disc disease.  As neither intervertebral disc 
disease, nor any other neurological manifestation, is 
elsewhere diagnosed as a component of the service-connected 
lower back disability, there is therefore no medical evidence 
to support either the contention that the veteran's service-
connected lower back disability is more appropriately rated 
under criteria governing evaluation of intervertebral back 
syndrome, or degenerative disc disease-as would be warranted 
under Diagnostic Code 5293 of the old criteria or Diagnostic 
Code 5243 of the new-or that a separate, compensable 
evaluation should be afforded for a neurological 
manifestation under the appropriate diagnostic code, as 
directed by Note (1) of the new criteria.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

Concerning the service-connected fibromyalgia, the Board 
notes that RO denied an evaluation greater than 40 percent in 
the same, November 2001, rating decision that gave rise to 
this appeal.  The veteran submitted a notice of disagreement 
to this evaluation as well.  However, in her substantive 
appeal, submitted in July 2002, she perfected her appeal as 
to the issue of an increased evaluation for the lower back 
disability, only.  Hence, the issue of a higher evaluation 
for the service-connected fibromyalgia is not presently 
before the Board and may not therefore be considered.

The Board thus turns to a consideration of the mechanical 
limitation of motion, additional limitation of motion to 
flare-ups, overuse, and repetitive use; and clinical findings 
of structural abnormalities.  The veteran's range of lumbar 
spine, or thoracolumbar spine, motion was measured at 80 
degrees forward flexion, 25 degrees extension, 20 degrees 
lateral bending, bilaterally, and 45 degrees rotation, 
bilaterally in October 2001.  No additional range of motion 
limitation was noted on flare-ups in October 2001.  In March 
2005, the veteran's range of lumbar spine, or thoracolumbar 
spine, motion was measured at 65 degrees forward flexion, 30 
degrees extension, and 30 degrees lateral bending and 
rotation, bilaterally.  Repetitive use was noted to reduce 
extension to 20 degrees in March 2005, but did not affect any 
other range of motion.  This equates to a combined range of 
motion at 235 degrees in October 2001.  In March 2005, 
combined range of motion was 215 degrees, and 205 degrees 
after repetitive use.  In order to warrant a 20 percent 
evaluation under the new criteria, the veteran would have to 
exhibit a combined range of thoracolumbar motion of 120 
degrees or less.  To warrant a higher, 40 percent evaluation, 
the veteran would have to exhibit forward flexion at 30 
degrees or less, or to exhibit ankylosis of the thoracolumbar 
spine in a favorable position.  The veteran does not meet 
these criteria.

Under the old criteria, the veteran clearly meets the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295.  She is diagnosed with lumbar degenerative disease with 
chronic strain, and exhibits muscle spasm on forward bending 
accompanied by range of motion that is limited and painful.  
However, she does not meet the criteria for a higher, 40 
percent evaluation under this diagnostic code.  Although she 
does manifest loss of lateral motion with degenerative 
osteoarthritic changes and loss of disc height, these 
manifestations have been observed to be minimal to moderate, 
and mild in nature, i.e., she has lateral range of motion at 
20 degrees in October 2001 and 30 degrees in March 2005, and 
the examiner noted in March 2005 that the X-ray results 
revealed findings consistent with mild degenerative changes.  
Moreover, she does not exhibit listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, or abnormal 
mobility on forced motion.

A 40 percent evaluation could also be warranted for 
limitation of lumbar spine motion that is severe.  However, 
the medical evidence does not support a finding of severe 
limitation of motion.  Rather, the range of motion, as noted 
above, is within the range of mild to moderate in October 
2001 and March 2005.  

Higher evaluations are also warranted under both the old and 
new criteria for ankylosis of the spine in part or in whole, 
and for residuals of fractured vertebrae with or without cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289, and 5285 (prior to 2003) and Diagnostic Codes 5237 
(2005).  However, again, the medical evidence does not show 
that the required manifestations are present.  The veteran's 
spine is not ankylosed.  Rather, the veteran has range of 
motion in her lumbar and thoracolumbar spine, albeit limited 
and painful.  In addition, the medical evidence does not show 
that her vertebrae have been fractured, with or without 
involvement of the spinal cord.

After review of the medical evidence, the Board finds that a 
preponderance of the evidence is against an evaluation 
greater than 20 percent for the veteran's residuals of lumbar 
spine injury.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon 
motion, limited motion, and periods of flare-ups and 
repetitive use, and findings of limited and painful motion on 
repetitive use and overuse, and of fatigue, weakness, and 
guarding were considered in the level of impairment and loss 
of function attributed to her lower back disability.  The 
Board notes that these manifestations are credited to provide 
the evaluation already assigned for this disability herein.  
VAOPGCPREC 36-97 (December 12, 1997).  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is rated 
based on diagnostic codes for lumbosacral strain.  It is 
noted that the criteria for lumbosacral strain specifically 
considers limitation of forward bending, loss of lateral 
motion.  Neurological manifestations, while complained of, 
have not, as explained above, been objectively observed to be 
manifest as part of the veteran's service-connected lower 
back disability.  She has not been diagnosed with 
intervertebral disc syndrome and, hence, an evaluation under 
either Diagnostic Code 5293 or 5243 is not supported by the 
medical evidence.  Furthermore, the findings of left-sided 
neurogenic thoracic outlet syndrome was found, in October 
2001, not to be part of the service connected lumbar spine 
disability, a finding that was not refuted by the March 2005 
VA examination report, which diagnosed no neurological 
abnormalities or manifestations as part and parcel of the 
diagnosed lumbar degenerative disease with chronic strain.  
Rather, the examiner in October 2001 VA found that the 
thoracic outlet syndrome may be a secondary development 
stemming from the fibromyalgia.  As noted above, the veteran 
is already separately service connected for fibromyalgia, 
which has been evaluated as 40 percent disabling.  

Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's 
complaints of neurological manifestations in her lower 
extremities-particularly without medical evidence 
attributing same to a disability other than the already 
service connected fibromyalgia-would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (2005); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping."). 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent hospitalization for her service-connected 
lower back disability.  And, while she has testified that she 
requires frequent breaks and absence from work, she has also 
indicated that she is not prohibited from performing acts of 
daily living and has stated that she experiences no 
incapacitating episodes.  She has not averred or testified 
that her service-connected lower back disability has markedly 
interfered with her employment.  Hence, the evidence does not 
make application of the schedular criteria impractical, and 
extra-schedular consideration is not warranted.  

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected residuals of 
lumbar spine injury is adequately compensated by an 
evaluation of 20 percent.  

Based on that above analysis, the Board finds that a 
preponderance of the evidence is against an award for an 
evaluation higher than 20 percent for residuals of a lumbar 
spine injury.  While the veteran is competent to report her 
symptoms, the medical findings do not support a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with her service-connected disability, her lay 
evidence is not credible.  See Washington v. Nicholson, slip 
op. 03-1828 (U.S. Vet. App. Nov. 2, 2005); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(Continued on next page.)



ORDER

An evaluation higher than 20 percent for the residuals of 
lumbar spine injury is denied.





____________________________________________
M. L. WRIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


